Appeal Dismissed and Memorandum Opinion filed February 4, 2020.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00690-CV

                KEEBLE LOVALL AND LIZ YOUNG, Appellants
                                           V.

    U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
    CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST,
                    SERIES 2016-CTT, Appellee

                    On Appeal from County Court at Law No. 5
                             Fort Bend County, Texas
                      Trial Court Cause No. 18-CCV-061841

                            MEMORANDUM OPINION

         This is an appeal from a final judgment signed July 26, 2018. Appellants’ brief
was due December 12, 2019. No brief or motion to extend time to file the brief was
filed.

         On December 19, 2019, the court ordered appellants to file a brief by January
13, 2020. We cautioned that if appellants failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief was filed.

      Therefore, the appeal is dismissed.



                                   PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan




                                            2